DETAILED CORRESPONDENCE

Claims 1-17 are pending.  Claim 17 has been withdrawn.
There are no art rejections for claims 2-6, 8 and 11-16.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant’s election of Species A on 12/29/2021 is acknowledged.  Because applicant did not specify whether the election was with, or without, traverse, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Accordingly, claim 17 is withdrawn without traverse.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to because (1) several housing lines are drawn across the insert, and these lines are not seen since the housing has been sectioned (Figs. 1, 4, and 13-17), (2) the horizontal line of the insert impermissibly overlaps the track (Figs. 3, 13, and 17), (3) an expanded view should be provided because apertures 412 and 414 cannot be visibly ascertained due to the crowded structure lines in the vicinity (Fig. 4), (4) numerals 506 and 508 are not pointing to surfaces, as required by specification paragraph 0040 (Fig 5), (5) the cut surfaces of the stop members should both be flat to the page such that surfaces such as 518 cannot be seen, thus requiring another figure to show such surfaces for both stop members (Fig. 5); (6) reference numeral 404 is not contacting the first stop member (Figs. 6 and 7), reference numeral 216 should not have an arrow and should more clearly terminate in the expanded region (Fig. 6), and (7) the protrusion adjacent first stop member 404 should be removed (Fig. 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because “Figure 3” should be “Figure 4” in paragraph [0036].  Correction is required.  See MPEP § 608.01(b).



Claim Objections
Claim 13 is objected to because of the following informalities: “a expanded” is an apparent typo of “an expanded”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1  This claim recites equilibrium diameters for each of the stop members and then recites diameters for each of the stop members, making it unclear if an additional diameter is required for each of the stop members.  Claims 2-9 depend from claim 1.
Claim 1  The claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the insert motion through the housing is incrementally restricted by changing stop diameters via a protrusion.  Claims 2-9 depend from claim 1.
Claim 10  The claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the interaction between the protrusion on the insert and the first stop member and the second stop member results in the insert moving incrementally through the housing.  Claims 11-16 depend from claim 10.
Claim 12  Use of pronouns, e.g. “it,” “its,” etc. render the claim indefinite in that it is unclear to which noun or other term the pronoun refers.  Claims 13 and 14 depend from claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Putch (US4989902).
Claim 1  Putch discloses a method of incrementally actuating a device [Figs. 1-3], comprising: 
50 within a housing 11 [col. 2, line 48 – col. 3, line 10], the housing having a cavity [e.g., the portion receiving the next to the lowermost leftwardly extending portion of 30 (generally proximate to numeral 47 on Fig. 1] and a stepper sleeve 30 located within the cavity [Fig. 1], the stepper sleeve including a first stop member [the lowermost rightwardly extending portion of 30; Fig.1] having an equilibrium position [e.g., its position at the time protrusion 52 is on it (i.e., aligned horizontally as analogously viewed on Fig. 2 wherein several protrusions are aligned horizontally with several structures similar to the lowermost portion that is the first stop member), protrusion 52 forcing such first stop member to the left, thus increasing the diameter of such first stop member (analogously shown in Fig. 2)] defined by a first equilibrium diameter [i.e., the foregoing increased diameter] and a second stop member [the rightwardly extending portion of 30 next to the lowermost rightwardly extending portion of 30; Fig.1] having an equilibrium position defined by a second equilibrium diameter less than the first equilibrium diameter [i.e., because no protrusion is yet bearing on it], the insert including a first protrusion 52 [col. 3, lines 11-29]; 
moving the insert through the housing [with the protrusion incrementally encountering first, the first stop member, and second, the second stop member, which occurs as the stepping sleeve progresses to the later positions of Fig. 2 and then Fig. 3]; and 
incrementally restricting a motion of the insert through the housing by changing a diameter of the first stop member and a diameter of the second stop member via the first protrusion [motion is restricted as the protrusion 52 bears upon the first stop and a second time as the protrusion 52 bears upon the second stop, at least in that an increased force is required to encounter and go beyond each stop as the protrusion incrementally encounters each of such stops].
Claim 7  Putch, as discussed with respect to claim 1, discloses moving the insert due to a force applied to the insert [the movement of 11 applies a force to 50].
Claim 9  Putch, as discussed with respect to claim 1, discloses that movement of the stepper sleeve and of the first stop member and the second stop member causes a motion of the insert [at least the insert moves upwardly as a result of such movement, i.e., the rotational movement of the stop members and the compression of the stepper sleeve, e.g., between Figs. 1-3].
Claim 10  Putch discloses a mechanical stepper [Figs. 1-3], comprising: 
a housing 11 [col. 2, line 48 – col. 3, line 10] having a cavity on an inner diameter surface [e.g., the portion receiving the next to the lowermost leftwardly extending portion of 30 (generally proximate to numeral 47 on Fig. 1]; 
a stepper sleeve 30 within the cavity [Fig. 1], the stepper sleeve including a first stop member [the lowermost rightwardly extending portion of 30; Fig.1] having an equilibrium position [e.g., its position at the time protrusion 52 is on it (i.e., aligned horizontally as analogously viewed on Fig. 2 wherein several protrusions are aligned horizontally with several structures similar to the lowermost portion that is the first stop member), protrusion 52 forcing such first stop member to the left, thus increasing the diameter of such first stop member (analogously shown in Fig. 2)] defined by a first equilibrium diameter [i.e., the foregoing increased diameter] and a second stop member [the rightwardly extending portion of 30 next to the lowermost rightwardly extending portion of 30; Fig.1] having an equilibrium position defined by a second equilibrium diameter less than the first equilibrium diameter [i.e., because no protrusion is yet bearing on it]; and 
an insert 50 within the housing and movable with respect to the housing, the insert including a protrusion 52 [col. 3, lines 11-29] ; 
wherein the insert moves incrementally through the housing via interaction between the protrusion on the insert and the first stop member and the second stop member [with the protrusion incrementally encountering first, the first stop member, and second, the second stop member, which occurs as the stepping sleeve progresses to the later positions of Fig. 2 and then Fig. 3].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kodam et al. (US8246065), Ali et al. (US2016172323), Johnson (US20100006302), Black (US20140166314), and Simson et al. (US5472055).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676